department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division date date employer_identification_number dear applicant issuing specialist toll free customer service - tio bf this is in reply to your letter requesting a ruling concerning your proposed distribution to a for profit corporation for the restricted purpose of providing medical malpractice reinsurance to ensure the availability of medical_care in a specific state the state you have been recognized as an organization described in sec_501 of the internal_revenue_code and classified as a private_foundation you were established in to engage in and conduct charitable activities for the support development advancement enhancement and benefit of the health care system in an eight county area in the state your governing board believes that increasing medical malpractice insurance premiums in the state are causing physicians to abandon their practices retire early and or relocate to other states in addition young physicians looking to set up new practices are reluctant to consider the state because of the high cost of malpractice insurance even physicians who are willing to pay the high cost of malpractice insurance are having a difficult time finding coverage since most carriers writing insurance have left the state stopped writing medical maipractice insurance in the state or have stopped providing coverage to new physicians the situation is particularly severe in specialties such as neurosurgery orthopedic surgery and obstetrics gynecology and in the southeastern portion of the state to alleviate these problems your board decided to create a company that would offer medical malpractice reinsurance services to share some of the risks associated with writing medical malpractice - insurance in the state state law does not permit the creation of a non-profit corporation for the purpose of writing insurance or reinsurance therefore on date you formed a reinsurance company the reinsurance company’ as a state business corporation you own of the outstanding_stock of the reinsurance company the reinsurance company maintains a separate corporate identity will file its own form_1120 and pay its own income taxes the reinsurance company’s board_of directors and officers are separate from your board_of directors and officers the majority of the reinsurance company’s governing board will consist of independent directors the independent directors thus they will not consist of your directors officers or employees or any person related to the foregoing or any other disqualified persons within the meaning of sec_4946 of the code you will be authorized to select and remove a minority of the reinsurance company’s board_of directors the interested directors at no time will the interested directors equal or exceed the number of independent directors the reinsurance company will provide reinsurance coverage for most or all of the risks undertaken by insurance carriers providing medical malpractice insurance coverage to physicians in the state providing such reinsurance will be the reinsurance company’s sole activity you plan to provide the reinsurance company with a grant to enable it to carry out its purpose prior to awarding the grant you and the reinsurance company will enter into a grant contract the grant contract under which the reinsurance company will agree to use the funds provided pursuant to the grant for the sole purpose of providing reinsurance in a manner that fulfills the reinsurance company’s purposes as described above to help alleviate the malpractice liability insurance problem in the state the grant contract will provide for the termination of the grant and the return of the grant funds if the reinsurance company at any time uses any portion of the grant funds for any other purpose the grant contract will obligate the reinsurance company to repay any portion of the amount granted that is not used for the purposes of the grant submit full and complete annual reports describing and or providing a b c the manner in which the funds are spent the progress made in accomplishing the purposes of the grant and proof of compliance with the terms of the grant maintain records of the receipts and expenditures and make its records available to you at reasonable times and refrain from using any of the funds to m o o o f carry on propaganda or otherwise attempt to influence legislation influence the outcome of any specific public election carry on directly or indirectly any voter registration drive make any grant to an individual or organization undertake any activity for any non-charitable purpose to the extent the use of the funds would be a taxable_expenditure if made directly you and participate or intervene in a political campaign the reinsurance company will maintain the reports referred to above for four years after completion of the use of the grant funds you will provide timely reports with your forms 990-pf as required by sec_53 d of the foundation and similar excise_taxes regulations the reports will include the data required by sec_53_4945-5 of the regulations no significant purpose of the investment in the reinsurance company is the production_of_income or appreciation of capital any net profits earned by the reinsurance company will be retained by it you do not anticipate that the stock of the reinsurance company will appreciate rulings requested the making of the grant to the reinsurance company will not jeopardize your status as an organization described in sec_501 of the code the making of the grant to the reinsurance company will not constitute an act of seif- dealing under sec_4941 of the code the grant from you to the reinsurance company constitutes a qualifying_distribution for purposes of meeting the minimum qualifying_distribution amount under sec_4942 of the code for purposes of sec_4944 of the code the grant will not be considered an excess business holding since it will constitute a program-related_investment since the grant to the reinsurance company will constitute a program-related_investment under sec_4944 of the code it will not be considered as an investment that jeopardizes the carrying out of your exempt_purpose the grant will not constitute a taxable_expenditure for purposes of sec_4945 of the code provided you exercise expenditure_responsibility with respect to the grant as contemplated by sec_4945 of the code law sec_501 of the code describes corporations trusts and associations organized and operated exclusively for charitable and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of health sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest revrul_73_313 1973_2_cb_174 provides that an organization formed and supported by residents of an isolated rural community to provide a medical building and ‘4 facilities at reasonable rent to attract a doctor who would provide medical services to the entire community is exempt under sec_501 none of the parties involved in founding the organization in the negotiations with the doctor or in the periodic review of the arrangements were related or associated in any way with the doctor involved sec_53_4941_d_-1 of the foundations and similar excise_taxes regulations imposes a tax on acts of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation sec_4946 of the code provides in part that a disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager or c an owner of percent of i the total combined voting power of a corporation ii the profits interest in a partnership or iii the beneficial_interest of a_trust or an unincorporated enterprise which is a substantial_contributor to the foundation sec_4941 of the code provides in part that the term self- dealing means any direct or indirect -- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or any other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4942 of the code imposes on private_foundations other than operating_foundations as defined in section j an excise_tax on a foundation's undistributed_income sec_4942 of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return increased by certain qualifying distributions recouped by an organization and reduced by the sum of taxes imposed on the private_foundation under subtitle a and sec_4940 of the code sec_4942 of the code defines the term minimum_investment_return as five percent of the excess of a the aggregate of fair_market_value of all assets other than those which are used or held for use directly in carrying out the foundation's exempt purposes over b the acquisition_indebtedness determined under sec_514 without regard to the taxable_year in which the indebtedness occurred thus an organization may exclude from its calculation of minimum_investment_return the value of assets which are used or held for use directly in carrying out the organization's exempt_purpose sec_4942 of the code provides that for the purposes of this section the term qualifying_distribution generally means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation except as provided in paragraph or ii a private_foundation which is not an operating_foundation as defined in subsection j except as provided in paragraph or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 b sec_53_4942_a_-3 of the regulations provides that the term qualifying_distribution means i any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b other than any contribution to a b a private_foundation which is not an operating_foundation as defined in sec_4942 except as provided in paragraph c of this section or an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section ii any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 or b iii any amount set_aside within the meaning of paragraph b of this section sec_170 of the code provides that for purposes of sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for charitable educational or other specified purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4944 of the code provides that a program-related_investment is not considered to be an investment which jeopardizes the carrying out of exempt purposes a program-related_investment is an investment the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property sec_53_4942_a_-3 of the regulations provides that an organization is controlled by a foundation or one or more disqualified persons with respect to the foundation if any of such persons may by aggregating their votes or positions of authority require the donee organization to make an expenditure or prevent the donee organization from making an expenditure regardless of the method by which the control is exercised or exercisable control of a donee organization is determined without regard to any conditions imposed upon the donee as part of the distribution or any other restrictions accompanying the distribution as to the manner in which the distribution is to be used unless such conditions or restrictions are described in paragraph a of sec_1_507-2 sec_4943 of the code imposes an excise_tax on a private foundation’s excess_business_holdings in a business_enterprise during any_tax year sec_4943 of the code states that excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for its remaining holdings in the enterprise to be permitted holdings sec_4943 of the code provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 sec_4942of the code provides that the term functionally_related_business means a a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or b an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization sec_53_4942_a_-2 example of the regulations describes a private_foundation which operates a functionally_related_business through a separately incorporated taxable entity sec_4944 of the code provides for the imposition of an excise_tax on investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 of the regulations provides that an investment shall be considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities term purposes described in sec_170 shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 for purposes of sec_4944 and sec_53_4944-1 through the sec_4945 of the code imposes a tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides in pertinent part that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to such grant sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 of the code sec_4945 of the code provides that the expenditure_responsibility referred to in sec_4945 means that the private_foundation is responsible to exert all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-6 of the regulations excludes from the definition of taxable_expenditure any item that constitutes a qualifying_distribution rationale you were formed to support develop and promote health care in the state due to the high cost and limited availability of malpractice insurance physicians are increasingly unwilling to practice in the state resulting in longer waiting periods for treatment or the unavailability of services as a result residents of the state may have to travel long distances to other states to obtain needed services or do without services entirely your proposed investment in the reinsurance company is intended to make it financially feasible for physicians to locate or continue to practice in the state and thus to ameliorate the adverse health consequences resulting from a lack of medical providers particularly in high risk specialties physicians within the state will benefit from the activities of the reinsurance company because they will be able to purchase medical malpractice insurance at commercially reasonable rates however as in revrul_73_313 supra the benefit to the physicians is incidental to the attainment of the exempt_purpose of promoting the health of the community therefore your involvement with the reinsurance company will not jeopardize your exempt status under sec_501 of the code the reinsurance company is not described in sec_4946 of the code and therefore is not a disqualified_person thus awarding the grant to the reinsurance company is not an act of self-dealing described in sec_4941 of the code sec_4942 defines a qualifying_distribution as any amount_paid to accomplish a purpose described in sec_170 other than a contribution to an organization controlled by a disqualified_person or a private_foundation the promotion of the health of the community is a charitable purpose and is therefore one of the purposes specified in sec_170 of the code you will not control the reinsurance company therefore the proposed grant will be treated as a qualifying_distribution_private_foundations are subject_to an excise_tax on jeopardizing investments under sec_4944 of the code under sec_4944 program-related investments are specifically excluded from jeopardizing investments a program-related_investment must significantly further the foundation’s exempt_purpose and must not have been made with the goal of production_of_income or appreciation in value of property further the funds may not be used to carry on propaganda or otherwise influence legislation or to participate in any political campaign on behalf of or in opposition to any candidate for public_office the sole reason for forming the reinsurance company is to promote the health of the community which is a charitable purpose described in sec_170 of the code you have represented that no significant purpose of the investment in the reinsurance company is the production_of_income or the appreciation of capital you have further represented that the grant will not be used for political or legislative purposes accordingly the grant will be treated as a program-related_investment sec_4945 of the code imposes an excise_tax on taxable_expenditures of a private_foundation a grant to an organization that is not described in paragraph or of sec_509 is a taxable_expenditure unless the private_foundation exercises expenditure_responsibility as defined in sec_4945 of the code you and the reinsurance company will enter into a grant contract pursuant to the contract you will satisfy the requirements of sec_4945 of the code therefore the grant will not constitute a taxable_expenditure under sec_4945 under sec_4944 program-related investments are specifically excluded from jeopardizing investments sec_4943 imposes a tax on the excess_business_holdings of a private_foundation in a business_enterprise however the term business_enterprise does not include a functionally_related_business since the operation of the reinsurance company is conducted in order to effectuate your exempt_purpose the reinsurance company is a functionally_related_business under sec_4943 accordingly the reinsurance company will not be treated as a business_enterprise for purposes of determining excess_business_holdings under sec_4943 ruling sec_1 the making of the grant to the reinsurance company will not jeopardize your status as an organization described in sec_501 of the code the making of the grant to the reinsurance company will not constitute an act of self-dealing under sec_4941 of the code the grant from you to the reinsurance company will constitute a qualifying_distribution for purposes of meeting the minimum qualifying_distribution amount under sec_4942 of the code for purposes of sec_4944 of the code the grant will not be considered an excess business holding since it will constitute a program-related_investment since the grant to the reinsurance company will constitute a program-related_investment under sec_4944 of the code it will not be considered as an investment that jeopardizes the carrying out of your exempt_purpose the grant will not constitute a taxable_expenditure for purposes of sec_4945 of the code provided you exercise expenditure_responsibility with respect to the grant as contemplated by sec_4945 of the code if you have any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ep eo customer service office at for that office is internal_revenue_service p o box _ a toll free number the mailing address this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings in this letter are based on the fact that the transactions described herein are being undertaken to deal with a unique medical malpractice insurance crisis in the state if the circumstances change so that practitioners are no longer experiencing an inability to obtain affordable malpractice insurance you will no longer be able to rely on these rulings the service to arrange for a prompt and orderly method of divesting your interest in the reinsurance company and recovering any remaining grant funds any other material_change in the facts related to this transaction should also be reported to the service if such a change_in_circumstances occurs you should immediately contact sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical branch
